GATES, J.
This case relates to an alleged agreement by a landlord to pay a tenant for some fall plowing* done by him. The jury found for the tenant. From the judgment and an order denying a new trial, -defendant appeals.
The -assignments of error are two, viz.: “(i) There is no evidence to justify the verdict; and (2) errors of law occurring at the -trial.”
[1] Inasmuch as it does not -appear that all of the material evidence received upon the trial -is contained in appellant’s brief, the first assignment of error, even if it were sufficient, could not he considered. Chapter 172, Laws 1913; Supreme Court Rule 6 (140 N. W. viii); Gilfillan v. Schaller, 32 S. D. 638, 144 N. W. 133; Peterson v. Miller, 33 S. D. 397, 146 N. W. 585; Hepner v. Wheatley, 33 S. D. 34, 144 N. W. 923; Smith v. Pence, 33 S. D. 516, 146 N. W. 709; Davis v. Davis, 36 S. D. 336, 154 N. W. 799; State v. Carmel, 36 S. D. 293, 154 N. W. 808.
[2] The alleged error in- sustaining an objection to a certain question asked during the trial and argued in appellant’s brief is not presented f-o-r review by assignment of error No. 2, supra. Supreme Court rule 5 (140 N. W. viii).
Finding noi error in the record, the judgment and order appealed from1 are affirmed.